Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 07/15/2021 (2) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
CLAIM INTERPRETATIONS - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. In this case, independent claims 1 & 16 and any related dependent claims that may apply include limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
DOUBLE PATENTING

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over (U.S. Patent 11,089,247)
As to claim 1, instant application discloses an image signal processing system comprising: image processing hardware configured to reduce fixed pattern noise in image data by: receiving a frame of the image data comprising a plurality of pixels acquired using a digital image sensor (See ‘247 Claim 1 discloses receiving a frame of the image data comprising a plurality of pixels acquired using a digital image sensor); determining a first plurality of correction factors configured to correct each pixel in the plurality of pixels for fixed pattern noise, wherein the first plurality of correction factors is determined based at least in part on fixed pattern noise statistics derived from the frame of the image data (See ‘247 Claim 1 discloses determining a first plurality of correction factors configured to correct each pixel in the plurality of pixels for fixed pattern noise, wherein the first plurality of correction factors is determined based at least in part on fixed pattern noise statistics that correspond to the frame of the image data;); and applying the first plurality of correction factors to the plurality of pixels, thereby reducing the fixed pattern noise present in the plurality of pixels. (See ‘247 Claim 1 discloses applying the first plurality of correction factors to the plurality of pixels, thereby reducing the fixed pattern noise present in the plurality of pixels.)
As to claim 11, instant application discloses a method for processing image data comprising: receiving an image frame comprising a plurality of pixels (See ‘247 Claim 12 discloses receiving an image frame comprising a plurality of pixels); determining a first plurality of correction factors configured to correct each pixel in the plurality of pixels for fixed pattern noise, wherein the first plurality of correction factors is determined based at least in part on fixed pattern noise statistics derived from the frame of image data (See ‘247 Claim 12 discloses determining a first plurality of correction factors configured to correct each pixel in the plurality of pixels for fixed pattern noise, wherein the first plurality of correction factors is determined based at least in part on fixed pattern noise statistics that correspond to the frame of image data); and applying the first plurality of correction factors to the plurality of pixels. (See ‘247 Claim 12 discloses applying the first plurality of correction factors to the plurality of pixels.)
As to claim 16, instant application discloses an electronic device comprising: a digital image sensor; a sensor interface configured to communicate with the digital image sensor (See ‘247 Claim 29 discloses a digital image sensor; a sensor interface configured to communicate with the digital image sensor); a memory device; a display device configured to display a visual representation of an image scene corresponding to raw image data acquired by the digital image sensor (See ‘247 Claim 29 discloses a memory device; a display device configured to display a visual representation of an image scene corresponding to raw image data acquired by the digital image sensor); and image processing hardware configured to: receive the raw image data comprising a plurality of pixels (See ‘247 Claim 29 discloses image processing hardware configured to: receive the raw image data comprising a plurality of pixels); determine a first plurality of correction factors configured to correct each pixel in the plurality of pixels for fixed pattern noise, wherein the first plurality of correction factors is determined based at least in part on fixed pattern noise statistics derived from the raw image data (See ‘247 Claim 29 discloses determine a first plurality of correction factors configured to correct each pixel in the plurality of pixels for fixed pattern noise, wherein the first plurality of correction factors is determined based at least in part on fixed pattern noise statistics that correspond to the raw image data); and apply the first plurality of correction factors to the plurality of pixels. (See ‘247 Claim 29 discloses apply the first plurality of correction factors to the plurality of pixels.)
As to claims 2-10, 12-15 & 17-20, these claims are rejected due to their dependence on claims 1, 11 & 16 and are rejected for the same reasons.


CONCLUSION
No prior art has been found for claims 1-20 in their current form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661